

115 HR 2778 IH: Less Traffic with Smart Stop Lights Act of 2017
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2778IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Cárdenas (for himself and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a Smart Technology Traffic Signals Grant
			 Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Less Traffic with Smart Stop Lights Act of 2017. 2.Smart Technology Traffic Signals Grant Program (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Smart Technology Traffic Signals Grant Program (in this section referred to as the Program) to improve the functioning of traffic signals in a manner that—
 (1)reduces traffic congestion; (2)improves the safety and effectiveness of roadways;
 (3)reduces fuel costs for drivers; and (4)reduces air pollution.
 (b)Grant authorityIn carrying out the Program, the Secretary may make grants, on a competitive basis, to a State, local, or Tribal government entity.
 (c)Grant usesAn entity awarded a grant under the Program shall use the grant to improve traffic signals through the implementation of innovative technology, including—
 (1)adaptive signal control technology; and (2)real-time data measurement technology.
 (d)TimingA grant awarded to an entity under the Program shall be fully expended not later than the date that is 3 years after the date on which initial grant amounts are made available to the entity.
			(e)Federal share
 (1)In generalExcept as provided in paragraph (2), the Federal share of the costs of a project assisted with a grant under the Program may not exceed 80 percent.
 (2)ExceptionThe Secretary may waive paragraph (1) if a State, local, or Tribal government entity demonstrates, as determined by the Secretary, extreme financial hardship.
 (3)In-kind contributionsThe non-Federal share of the costs of a project assisted with a grant under the Program may be derived in whole or in part from in-kind contributions.
 (f)ApplicationsTo be eligible for a grant under the Program a State, local, or Tribal government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines appropriate.
			(g)Prohibition
 (1)In generalA grant awarded under the Program may not be used to purchase, operate, or maintain an automated traffic enforcement system.
 (2)Automated traffic enforcement system definedIn this subsection, the term automated traffic enforcement system means any device that captures an image of or information from a vehicle for the purposes of traffic law enforcement.
				